 



Exhibit 10.20
December 6, 2007
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
          Re:     Initial Public Offering
Ladies and Gentlemen:
          This Amended Letter Agreement amends and supersedes in its entirety
the Letter Agreement, dated August 9, 2007, by and among the above referenced
parties and the undersigned.
          Citigroup Global Markets Inc. (“Citigroup”) is acting as sole
bookrunning manager of the initial public offering (the “IPO”) of units (the
“Units”) consisting of one share of Common Stock of Liberty Acquisition Holdings
Corp. (the “Company”), and one-half (1/2) of one warrant (a “Warrant”), each
whole Warrant entitling the holder thereof to purchase one share of Common Stock
of the Company and representative (the “Representative”) of Lehman Brothers Inc.
and any other underwriters named in the final prospectus (the “Prospectus”)
relating to the IPO (Citigroup, Lehman Brothers Inc. and any other underwriters,
collectively, the “Underwriters”). The undersigned stockholder, officer and/or
director of the Company, in consideration of the Underwriters underwriting the
IPO, hereby agrees as set forth below. Certain capitalized terms used herein are
defined in Section 1 hereof.
     1. As used herein, (i) a “Business Combination” shall mean an acquisition
by merger, capital stock exchange, asset or stock acquisition, reorganization or
otherwise, of an operating business selected by the Company; (ii) “Founders”
shall mean all stockholders, officers and directors who are stockholders of the
Company immediately prior to the IPO; (iii) “Common Stock” shall mean the
Company’s common stock, par value $0.0001 per share, (iv) “Founders’ Shares”
shall mean all of the shares of Common Stock of the Company owned by a Founder
prior to the IPO, (v) “IPO Shares” shall mean the shares of Common Stock issued
in the Company’s IPO, (vi) “Founders’ Warrants” shall mean all Warrants to
purchase shares of Common Stock of the Company owned by a Founder prior to the
IPO, other than the Sponsors’ Warrants; (vii) “Founders’ Units” shall mean the
25,875,000 Units issued by the Company to the Founders prior to the IPO, of
which the Founders’ Shares and the Founders’ Warrants are a part; (viii)
“Sponsors’ Warrants” shall mean the 12,000,000 Warrants to purchase shares of
Common Stock to be issued to the Sponsors in a private placement immediately
prior to the IPO; (ix) “Co-Investment Units” shall mean the 6,000,000 Units of
the Company to be issued to the Sponsors in a private placement that will occur
immediately prior to the consummation of a Business Combination by the Company;
(x) “Co-Investment Shares” shall mean the Common Stock underlying the
Co-Investment Units; (xi) “Co-Investment Warrants” shall mean the Warrants to

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 2
purchase shares of Common Stock underlying the Co-Investment Units; (xii)
“Locked-Up Securities” shall mean all issued and outstanding Founders’ Units,
Founders’ Shares and Founders’ Warrants (including the shares of Common Stock to
be issued upon exercise of the Founders’ Warrants) and all Sponsors’ Warrants
(including the shares of Common Stock to be issued upon exercise of the
Sponsors’ Warrants), Co-Investment Units, Co-Investment Shares and Co-Investment
Warrants (including the shares of Common Stock to be issued upon exercise of the
Co-Investment Warrants) to be issued after the date hereof in accordance with
the terms and conditions set forth in the Prospectus; (xiii) persons or entities
“Associated With” the undersigned shall mean (a) relatives of such person,
(b) any corporation or organization of which such person is an officer or
partner or directly or indirectly the beneficial owner of 10% or more of any
class of equity securities and (c) any trust or estate in which such person has
a substantial beneficial interest or as to which such person serves as a
trustee, executor or in a similar fiduciary capacity and (xiv) a “Portfolio
Company” of the referenced entity shall mean a company in which the entity
controls a majority of the voting stock or a majority of the board of directors
of such company.
     2. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote (i) all Founders’ Shares owned by him or
it in accordance with the majority of the votes cast by the holders of the IPO
Shares and (ii) all other shares of the Company’s Common Stock that may be
acquired by him or it in any private placement, the IPO or in the aftermarket
for such Business Combination.
     3. In the event that the Company fails to consummate a Business Combination
by the later of (i) 30 months after the consummation of the IPO (the
“Consummation Date”) or (ii) 36 months after the Consummation Date in the event
that either a letter of intent, an agreement in principle or a definitive
agreement to consummate a Business Combination was executed but no Business
Combination was consummated within such 30 month period (such later date being
referred to herein as the “Termination Date”), the undersigned shall, to the
fullest extent permitted by the Delaware General Corporation Law (the “DGCL”),
(i) take all action necessary to dissolve the Corporation and liquidate the
trust account established under the Investment Management Trust Agreement to be
entered into between the Company and Continental Stock Transfer & Trust Company
(the “Trust Account”) to holders of IPO Shares as promptly as practicable after
approval by the Company’s stockholders (subject to the requirements of the DGCL)
and (ii) vote all Founders’ Shares and all of the shares of the Company’s Common
Stock that may be acquired by him or it in any private placement, the IPO or in
the aftermarket in favor of any dissolution and plan of distribution recommended
by the Company’s Board of Directors, and promptly cause the Company to prepare
and file a proxy statement with the Securities and Exchange Commission setting
out the plan of dissolution and distribution. If no proxy statement seeking the
approval of the stockholders for a Business Combination has been filed within 60
days prior to the Termination Date, and the Board of Directors convenes, adopts
and recommends to the stockholders the liquidation and dissolution of the
Company, and the Company files a proxy statement with the Securities and
Exchange Commission seeking stockholder approval for such plan, the undersigned
agrees to vote all Founders’ Shares and all of the shares that may be acquired
by him or it in any private placement, the IPO or in the aftermarket in favor of
any such dissolution and plan of distribution recommended by the

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 3
Company’s Board of Directors. The undersigned hereby waives any and all right,
title, interest or claim of any kind (“Claim”) to participate in any liquidating
distribution of the Trust Account as part of the Company’s plan of distribution
with respect to the Founders’ Shares if the Company fails to consummate a
Business Combination and the Trust Account is consequently liquidated and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation.
     4. Subject to Section 5 below, in order to minimize potential conflicts of
interest which may arise from multiple affiliations, the undersigned agrees to
present to the Company for its consideration, and not to any other person or
entity unless the opportunity is rejected by the Company, those opportunities to
acquire an operating business the undersigned reasonably believes are suitable
opportunities for the Company, until the earlier of (i) the consummation by the
Company of a Business Combination, (ii) the dissolution and liquidation of the
Company or (iii) until such time as the undersigned ceases to be an officer or
director of the Company, subject to any fiduciary obligations the undersigned
might have. The undersigned acknowledges that the Company has restricted its
geographic focus to North America because the Founders have formed, and may form
in the future, other special purpose acquisition companies (each a “Related
Party SPAC”) that are targeting investments outside of North America.
Accordingly, the Company will be prohibited from consummating a Business
Combination with a target business whose principal operations are outside North
America unless such opportunity was first presented to each Related Party SPAC
and each Related Party SPAC chose not to pursue such opportunity. If such
Related Party SPACs are no longer searching for target businesses or they decide
for any reason not to pursue a specific opportunity while the Company is still
seeking a target business, the Company may expand its focus geography to pursue
such target business if it identifies an attractive opportunity.
     5. Martin Franklin, the majority owner and managing member of the
undersigned, is also an executive officer of Jarden Corporation (“Jarden”) and
has committed to Jarden’s Board of Directors that the Company generally does not
intend to seek transactions that fit within Jarden’s publicly announced
acquisition criteria and that the Company will not interfere with Mr. Franklin’s
obligations to Jarden. However, in order to avoid the potential for a conflict
of interest, Mr. Franklin further committed to Jarden that he will review any
potential target company to determine whether such company fits within Jarden’s
publicly announced acquisition criteria. If Mr. Franklin determines that such
company fits within such criteria, Mr. Franklin will first confirm with an
independent committee of Jarden’s Board of Directors that Jarden is not
interested in pursuing the potential business combination opportunity with such
company (whether such a transaction was sourced by Mr. Franklin, Nicolas
Berggruen, another Berggruen Holdings Ltd investment professional or any other
person). If the independent committee concludes that Jarden was interested in
the opportunity, then the Company will not continue with that transaction.

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 4
     6. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination which involves a company which is affiliated
with any of the Founders, directors and/or officers of the Company or with any
Company that the undersigned has had any discussions, formal or otherwise, with
respect to a Business Combination with another company, prior to the
consummation of the IPO.
     7. Upon consummation of the IPO, each of Marlin and Berggruen Acquisition
Holdings Ltd (“Berggruen Holdings” and together with Marlin, “Sponsors”) shall
provide the Company’s audit committee, on a quarterly basis, with evidence that
such Sponsor has sufficient net liquid assets available to consummate the
Co-Investment (as described in the Prospectus). In the event that either Sponsor
is unable to consummate the Co-Investment when required to do so, such Sponsor
shall surrender and forfeit its Founders’ Units (including any Warrants included
in such Units) to the Company.
     8. Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation for services rendered to the Company prior to the
consummation of the Business Combination; provided, however, that commencing
upon the Consummation Date, Berggruen Holdings, Inc. shall be allowed to charge
the Company an allocable share of its overhead, $10,000 per month, to compensate
it for office space, administrative services and secretarial support until the
earlier of the Company’s consummation of a Business Combination or its
liquidation. The undersigned, Berggruen Holdings and the officers and directors
of the Company shall also be entitled to reimbursement from the Company for
their out-of-pocket expenses, such as travel expenses, incurred in connection
with seeking and consummating a Business Combination.
     9. Neither the undersigned, any member of the family of the undersigned, or
any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned or any affiliate of the undersigned originates
a Business Combination.
     10. In order to induce you and the other Underwriters to enter into the
proposed Underwriting Agreement in connection with the IPO, the undersigned will
not, without the prior written consent of Citigroup, offer, sell, contract to
sell, assign, transfer, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to, any shares of capital stock (including
the Locked-Up Securities) of the Company or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction during the Restricted Period (as
defined below); provided, however, that the foregoing sentence shall not apply
to (A) the Locked-Up Securities disposed of as bona

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 5
fide gifts approved in writing by Citigroup, (B) any transfer for estate
planning purposes of the Locked-Up Securities to persons immediately related to
such transferor by blood, marriage or adoption, (C) any trust solely for the
benefit of such transferor and/or the persons described in the preceding clause,
or (D) the transfer by the undersigned to the Company’s officers, directors and
employees and other persons or entities Associated With the undersigned;
provided, however, that with respect to each of the transfers described in
clauses (A), (B), (C) and (D) of this sentence, (i) prior to such transfer, the
transferee of such transfer, or the trustee or legal guardian on behalf of any
transferee, agrees in writing to be bound by the terms of this letter and
(ii) no filing by any party under the Exchange Act shall be required or shall be
voluntarily made in connection with such disposition or transfer. The term
“Restricted Period” means the period commencing on the date hereof and ending
one year from the consummation of a Business Combination, except that if
(a) during the last 17 days of the Restricted Period the Company issues an
earnings release or material news or a material event relating to the Company
occurs or (b) prior to the expiration of the Restricted Period the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the Restricted Period, then the Restricted Period
shall end on and include the 18th day following the date of the issuance of the
earnings release or the occurrence of the material news or material event. Any
of the foregoing transfers will be made in accordance with applicable securities
laws.
     11. The undersigned hereby waives his or its right to exercise redemption
rights with respect to any Founders’ Shares owned by the undersigned, directly
or indirectly, and agrees that he or it will not seek redemption for cash with
respect to such Founders’ Shares in connection with any vote to approve a
Business Combination (as is more fully defined in the Prospectus).
     12. In order to induce you and the other Underwriters to enter into the
proposed Underwriting Agreement in connection with the IPO, the undersigned
hereby agrees to execute an escrow agreement among the Founders, the Company and
Continental Stock Transfer & Trust Company simultaneously with the execution of
the proposed Underwriting Agreement, whereby a portion of the undersigned’s
Founder’s Units will be held in escrow until the earlier of the time that the
Underwriters’ over-allotment option is exercised or expires. The undersigned
understands that (i) if the Underwriters exercise their over-allotment option in
full, all of the undersigned’s escrowed Founders’ Units will be released to the
undersigned upon the closing of the Underwriters’ over-allotment option exercise
and (ii) if the Underwriters exercise their over-allotment option in part, a pro
rata amount of the undersigned’s escrowed Founders’ Units will be released to
the undersigned upon the closing of the Underwriters’ over-allotment option
exercise such that the aggregate number of Founders’ Units held by the Founders
will be equal to 20% of the total number of Units outstanding after the Initial
Public Offering, and the remainder of the undersigned’s Founders’ Units will be
forfeited by and returned to the Company.
     13. The undersigned hereby agrees that any action, proceeding or claim
against the undersigned arising out of or relating in any way to this Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The undersigned hereby waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenience forum.

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 6
     14. The undersigned hereby undertakes that it will not, prior to the
consummation of the Business Combination, propose or vote in favor of a proposal
to amend any provision of the amended and restated certificate of incorporation
which requires a vote of 80% in voting power of the then outstanding shares of
the capital stock of the Company to amend.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



Liberty Acquisition Holdings Corp.
Citigroup Global Markets Inc.
Page 7

            MARLIN EQUITIES II, LLC
      By:   /s/ Ian Ashken         Name:   Ian Ashken        Title:   Authorized
Signatory     

 